Caton, J. The complaint in this case was abundantly sufficient. On the trial, the plaintiff below introduced and proved a lease-of the premises in question to Tan Eps, for three years from the first of June, 1845, in consideration of fifteen dollars per year. The lease concludes with the following provision: “Also, A. Tan Eps has the privilege of buying said lot within one year, at the price of four hundred dollars, on time from one to two years.” The evidence shows that Ellis, soon after the execution, of the lease, left the state, and was absent until about the time of the expiration of the term; and that his friends did not know where he was. During the summer of 1846, Tan Eps called on a brother of Ellis, and inquired where he was, and said he wished to make a payment of one hundred dollars on the purchase of the lot, and wished the brother to take it; who, however, declined to receive the money, because he had no authority to do so. During the fall of 1846, Tan Eps died, and Taylor was appointed administrator of his estate, and guardian to his children, who Were all infants. In the fall or winter of 1846, Taylor, as such administrator and guardian, assigned the agreement to Walker & Lightner, who soon after took possession of the premises, which they held till the commencement of this suit. In the summer of 1848, and soon after Ellis returned to Peoria, the defendants tendered to him some gold, which.they said was the full amount due for the purchase of the lot; which Ellis refused to accept, alleging that he was a minor at the time the agreement was executed. The evidence shows, that he.was about twenty years of age at that time. A demand in .writing, for delivery of the possession of the premises, as is required by. the statute, was made on the first of December, 1848, and on the same day this suit was commenced. The jury found a.verdict for the plaintiff, which the Court refused to set aside;. and, we think, properly. No tenancy from year to year had existed in this case, which by the rule of the common law would entitle the tenant to a half-year’s notice to terminate the tenancy.. Here was a tenancy for a determinate period of more than one year; and no notice was required previous to the termination of that e lease, in order to entitle the landlord to the possession of the premises upon the expiration of the first term. Had the tenants, after that time, continued in possession for another year, with, the consent and approbation of the landlord, then a tenancy from year to year might be presumed; and which, according to the rule as held in England and many of the United States*. would continue from year to year, until one party should notify the other, six months previous to the end of the year, of an intention to determine it. This doctrine of notice has no application whatever to this case. Had there been evidence showing that the landlord had acquiesced in the holding over of the tenants, then the jury might have inferred a new lease, for a longer or shorter term, not exceeding one year, according to the nature of the evidence; and until the end of that term, this action could not be maintained. But there was no such evidence, and the jury have found no such new tenancy. The only remaining question is, whether the appellants were entitled to hold as purchasers in possession, under the clause in the lease providing for the sale of the premises. It is clear that Van Bps took possession as tenann under the lease, and not as purchaser; and as the evidence stands in this record, it makes no difference whether he subsequently determined to purchase the premises or not, under the clause professing to give him that right, or whether he did such acts in performance as would entitle him to the benefit of it. At the time of the execution of that agreement to sell, if as such it may be considered, the plaintiff was yet a minor; and this record fails to show a single act done by him, after he attained his majority, which can be construed into an affirmance of the agreement. As before remarked, immediately after he executed the lease, he left the country, and did not return until about the time, or after the term thereby created had expired; and when the defendants, soon after, offered to go on and complete the purchase, he repudiated the agreement to sell, upon the ground that it was not binding upon him, for the reason that he was not of age when he made it. This, of itself, is a sufficient answer to the claim of the defendants to hold the premises as purchasers, laying aside all question of the authority of Taylor to sell and assign to them the agreement. The judgment of the Circuit Court must be affirmed, with costs. Judgment affirmed,.